Citation Nr: 1119469	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  04-31 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected vascular migraine headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from October 1985 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2002 rating decision by the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for vascular migraine headaches and assigned a 30 percent disability rating, effective from February 20, 2002.  In May 2009, the Board requested an expert medical opinion from the Veterans Health Administration (VHA), under 38 C.F.R. § 20.901 (2010).  A response was received in May 2009.

The Board in August 2009 remanded the appealed claim for additional development, and it now returns for further review.  The appeal is now again REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board in August 2009 remanded the case for development including obtaining Social Security Administration (SSA) records, which were obtained and associated with the claims file.  Unfortunately, those records obtained in December 2009 did not include records of recent treatment for migraine headaches, in part because the Veteran may not have received such treatment subsequent to 2003, his assertions upon VA examination in September 2007 notwithstanding.  The evidentiary record, including the Veteran's assertions at his videoconference hearing in January 2009 as well as upon that September 2007 examination, is somewhat contradictory in the Veteran's assertions of level of severity of disability and level of medication or other treatment for his migraines, as detailed below.  Significantly for purposes of this remand, the Veteran has provided assertions of more severe migraines than were reflected upon the September 2007 VA examination, and more recent migraine treatment records have not been associated with the claims file to inform of the level of migraine disability subsequent to that examination.  Further, resolution of some doubts as to the nature, severity, and/or duration of the Veteran's migraines arising from the body of the Veteran's assertions requires further evaluation of the disorder upon remand.  

Upon VA treatment in February 2002 for the complaint of headache with onset three days earlier and pain with onset in the past 24 hours, the Veteran complained of an aching, throbbing pain in the head which was constant and was made worse with light exposure.  He rated the pain at 10/10 intensity.  A history of migraines was noted.  Upon neurological evaluation the examiner observed that the headache had evolved over three days and was associated with photophobia, while physical findings were essentially negative.  The examiner assessed vascular headaches.  

At an April 2003 VA treatment the Veteran complained of sinus pressure headache.  

Upon May 2003 VA treatment for complained-of migraine headache, the Veteran reported that the headache was constant and throbbing, and had been present for three weeks.  He also reported that this episode of headache was worse than usual.  He added that the pain was chronic, aching, and constant, with everything making the pain worse.  Tramodol produced some relief.  

Upon a further treatment five days later in May 2003, the Veteran described his migraine condition as always the same, with frontal throbbing headaches of 10/10 intensity, with associated photophobia but no associated aura or phonophobia.  He reported laying down in the dark to recover from his headaches, and reported sometimes still being able to work, though being unable to work for three to four days per month due to the migraines.  He denied any associated history of trauma, infection, or surgeries to the central nervous system.  He did report taking two tablets daily of Imitrex with some relief, while denying knowledge of any triggers for his migraines.  He confessed to experiencing some relief with use of THC approximately three weeks prior.  The examiner assessed chronic headaches with the possibility of some viral component.  

The May 2003 treating VA neurologist reviewed a past brain CT which was essentially negative, with the Veteran's sinuses noted to be clean.  The examiner prescribed continued Imitrex with Promethazine.  

Upon a VA neurological examination in September 2007 the examiner noted prior diagnoses of migraine headaches while in service, with a negative CT scan, but with the Veteran having been seen in 1992 including for persistent headache interfering with sleep.  The September 2007 VA examiner observed a discrepancy between the Veteran's report that he currently took Depakote for his migraines, and the information in his computerized medical records that he was receiving no medication.  In addition, although the Veteran informed that his intermittent headaches since service had become more severe and more frequent recently with headaches now present almost every day, he nonetheless had missed several appointments with the VA neurology clinic including in July 2005 and April 2006, with the neurology clinic most recently discharging him twice, once in April 2007, and a second time in August 2007, on both occasions due to his missing appointments.  Historical medical records revealed that the Veteran had been prescribed Depakote in May 2003 as a preventive medication for migraines, and had also been prescribed Imitrex for treatment upon onset of migraines.  Yet, contrary to his earlier assertion at the same examination, the Veteran also reported that he currently took no medications for his migraines, and that he slept until they resolved.  He added that he would not sleep for days at a time due to migraines, but would be substantially restricted to his bed by the self-described incapacitating headaches.   He asserted that the headaches lasted four days each, and added that the headaches caused light intolerance so that he had to be in a darkened room.  He then further reported that he had been unemployed for four years due to the headaches, as well as due to vision abnormalities and depression.  

At the September 2007 examination, the Veteran denied any triggers for his migraines, and also denied that his migraines resulted in any weakness, functional loss, or fatigue.  

At his June 2009 hearing the Veteran testified that his migraines were "crippling and debilitating," explaining that when he has onset of a migraine he will heavily medicate himself and stay in a dark room with a towel over his head, and remain there until " I come out of my drug coma and take some more medicine." (Hearing transcript, pg. 8)  He added that he took Zomig, Verapamil, and Vicodin daily to prevent migraines, but nonetheless contended that he had migraines five to six times per week.  He added that the migraine condition "pretty much prevents me from doing anything else but drugging myself up and being in a dark room."  (Hearing transcript, pg. 9)  He added that he was not working due to his migraines, due to mood swings as a result of the migraines, and due to time spent at doctors' offices.  

The Veteran also testified to seeking emergency treatment at VA for his migraines two to three times per month.  He elaborated that on such occasions VA would inject him with pain medications and observe him for an hour, then his girlfriend would come and pick him up.  

The medical record is devoid of any record of treatment for migraines subsequent to 2003 and, as the September 2007 VA examiner noted, the Veteran as of September 2007 had no current prescription for medications and had been discharged from VA neurology clinic treatment repeatedly due to failure to appear for appointments.  Thus, the Veteran's report at his June 2009 hearing that he was heavily medicated for his migraines suggests that he is currently receiving treatment for his migraines that is not reflected in claims file records. 

Although the Board in August 2009 remanded the case to obtain Social Security records based on the Veteran's reported receipt of SSA disability benefits, those records as obtained in December 2009 do not contain any treatment records more recent than September 2007.  Notably, the VA VISTA Electronic Medical Documentation system was used to print VA treatment records in January 2008, and these did not reflect any record more recent than September 2007, while reflecting no record of treatment for migraines more recently than 2003.  

Thus, treatment records must be obtained (if they exist) which reflect any current or recent treatment for migraines, to include prescriptions for the multiple medications which the Veteran reports he now takes to treat the condition.

In addition, the significant medication reported by the Veteran at his hearing suggests a likelihood of a change or increase in severity of the migraine condition.  Also suggestive of such an increase are the Veteran's assertions at his June 2009 hearing that he had migraines five to six times per week.  Such a description is problematic in the face of his statements at his September 2007 examination that his headaches lasted for four days, since headaches of four days' duration occurring five to six times per week would imply between thirty-five and forty-two days of headaches per week, thus presenting a factual contradiction that must be resolved to ascertain accurately the extent of the Veteran's migraines.  An examination will be requested whenever VA determines, as in this case, that there is a need to verify the severity of a disability.  See 38 C.F.R. § 3.159(c)(4) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide specific information as to any evidence of additional treatment or examination not yet associated with the claims file, including particularly as related to his claimed migraine headaches, and afford him the opportunity to submit any additional information or evidence.  

2.  With appropriate authorization, all treatment records not yet obtained, including from VA sources and private sources, should be obtained and associated with the claims file.  

3.  Thereafter, the Veteran should be afforded an appropriate VA neurological examination to address the nature and severity of his service-connected vascular or migraine headache disorder.  The claims file, including a copy of this Remand and any additional evidence obtained, must be made available to the examiner for review.  All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a true picture of the nature and extent of the headache disorder.  These tests should include validity testing of the Veteran's responses.  The tests and studies performed, and their results, should be discussed in the examination report. 

a.  The examiner should assess the level of functional impairment due to the Veteran's headaches, including the frequency, intensity, degree of disablement, and duration of headache episodes.  The examiner should address affected functional capacities including particularly capacity for substantially gainful employment (i.e., employment other than that protected from work competition).

b.  The examiner should note that the Veteran provided differing, inconsistent accounts of his migraines at his September 2007 VA examination and at his January 2009 hearing, reporting in September 2007 that his headaches lasted for four days each, while reported at the January 2009 hearing that he had five to six headaches per week.   The Veteran has varied in his accounts of frequency of his headaches, and hence any means of ascertaining the actual frequency and severity of his headaches would be greatly appreciated.  

c.  The examiner should address any neurological or cognitive impairment associated with the Veteran's headaches.  Alternatively, the examiner should address any functional impairments that may be producing disability distinct from his headaches.

d.  The examiner should note past VA examination reports and findings, as well as VA and private treatment findings pertinent to the Veteran's headaches and overall functioning.  All relevant evidence within the claims file should be reviewed to the extent this informs the current examination. 

e.  The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of severity of disability.  The examiner should explicitly state his or her conclusions regarding the Veteran's credibility with regard to assertions relevant to his claimed headaches and their severity.  In that regard, the examiner should address the extent to which the Veteran's complaints of symptoms or impairment in functioning as associated with headaches are consistent or inconsistent with or are explained by or not explainable by objective findings.  The examiner should explain any conclusions as to the actual level of impairment, and actual level of work impairment or functional impairment due to the claimed headaches.  

f.  The examiner should provide a rationale for all assessments and opinions he or she provides, and the factors upon which each medical assessment or opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why this is so.

4.  Thereafter, the RO should readjudicate the remanded claim de novo. The RO should consider staged ratings, as appropriate, pursuant to Fenderson v. West, 12 Vet. App. 119 (1999).  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

